Exhibit 99.1 FOR RELEASE: May 13, 2010 WESTSTAR FINANCIAL SERVICES CORPORATION REPORTS FINANCIAL RESULTS FOR FIRST QUARTER 2010 Asheville, North Carolina – Weststar Financial Services Corporation (OTC BB:“WFSC”) today reported financial results for first quarter ended March 31, 2010.Consolidated assets increased 4.8% over March 31, 2009 to $224.5 million.Deposits for this period reflected a 5.9% increase to $197.5 million at March 31, 2010 over the prior year, and total loans were $184.1 million representing an increase of 5.2% from the year earlier.Shareholders’ equity on March 31, 2010 totaled $16.9 million. For the three months ended March 31, 2010, net interest income totaled $1,919,158 compared to $1,870,589 for March 31, 2009 or a 2.6% increase.Net income for this quarter totaled $81,248 compared to $223,943 or a 63.7% decrease.On a diluted per common shares basis, net income was $.04 per share compared to $.10 per share. Earnings performance for the quarter continued to be impacted primarily by an increase in provision for loan losses as a result of continued deterioration in the regional economic conditions as witnessed by our increased level of nonperforming loans, lower real estate values, charged-off loans, and our internal indicators reflecting increased past dues and troubled debt restructures. Return on assets was .15% compared to .44%, and return on equity was 1.83% compared to 5.39% for the three-month periods ended March 31, 2010 and 2009, respectively. “The first quarter of 2010 continued to reflect deterioration in the economic activity within our market.Though there were signs of possible improvement in the economy, our area continues to experience a depressed real estate market, slower retail trade and weak tourism.These primary factors in our economy have led to an increase in our troubled assets and charge-offs.We have taken direct action in dealing with these problems, and this has impacted our earnings.We continue our primary focus on customer service and have continued making loans during this period.Our focus is on the long term and in serving the needs of our customers”, stated G. Gordon Greenwood, President and Chief Executive Officer. Weststar Financial Services Corporation is the parent company of The Bank of Asheville.Weststar Financial Services Corporation owns 100% interest in Weststar Financial Services Corporation I, a statutory trust.The Bank operates five full-service banking offices in Buncombe County, North Carolina – Downtown Asheville, Candler, Leicester, South Asheville and Reynolds. This news release contains forward-looking statements.Such statements are subject to certain factors that may cause the company’s results to vary from those expected.These factors include changing economic and financial market conditions, competition, ability to execute our business plan, items already mentioned in this press release, and other factors described in our filings with the Securities and Exchange Commission.Readers are cautioned not to place undue reliance on these forward-looking statements, which reflect management’s judgment only as of the date hereof.The company undertakes no obligation to publicly revise these forward-looking statements to reflect events and circumstances that arise after the date hereof. For Further Information, please contact: Randall C. Hall Executive Vice President and Secretary Chief Financial Officer Voice (828) 232-2904; Fax (828) 350-3904 e-mail rhall@bankofasheville.com Weststar Financial Services Corporation & Subsidiary Selected Financial Data Three Months Ended March 31, 2010 2009 % change Consolidated earning summary: Interest income $ 2,759,923 $ 3,063,662 -9.9 % Interest expense 840,765 1,193,073 -29.5 % Net interest income 1,919,158 1,870,589 2.6 % Provision for loan losses 438,035 254,580 72.1 % Net interest income after provision for loan losses 1,481,123 1,616,009 -8.4 % Other income 392,972 408,207 -3.7 % Other expenses 1,806,438 1,695,888 6.5 % Income (loss) before taxes 67,657 328,328 -79.4 % Income taxes (benefit) (13,591 ) 104,385 -113.0 % Net income (loss) $ 81,248 $ 223,943 -63.7 % Basic net income (loss) per common share $ 0.04 $ 0.10 -60.0 % Diluted net income (loss) per common share 0.04 0.10 -60.0 % Average Shares - Basic 2,167,517 2,136,837 1.4 % Average Shares - Diluted 2,182,009 2,251,225 -3.1 % Consolidated balance sheet data: Total Assets $ 224,466,567 $ 214,202,340 4.8 % Total Deposits 197,508,562 186,453,881 5.9 % Loans (gross) 184,066,654 175,006,653 5.2 % Investments 24,082,597 23,518,059 2.4 % Shareholders' Equity 16,938,967 16,971,583 -0.2 % Consolidated average balance sheet data: Total Assets $ 224,106,939 $ 207,155,031 8.2 % Total Deposits 196,173,185 177,720,929 10.4 % Loans (gross) 186,147,532 173,165,289 7.5 % Investments 24,656,238 23,631,269 4.3 % Shareholders' Equity 18,045,751 16,856,942 7.1 % Consolidated performance ratios: Return on average assets* 0.15 % 0.44 % Return on average equity* 1.83 % 5.39 % Capital to Assets 8.05 % 8.14 % Consolidated asset quality data and ratios: Nonaccrual loans $ 21,842,975 $ 1,078,680 1925.0 % Restructured loans 3,691,277 - - Accruing loans 90 days past due - - - Nonperforming loans 25,534,252 1,078,680 2267.2 % Foreclosed properties 1,248,947 205,006 Repossessions 19,220 - - Nonperforming assets 26,802,419 1,283,686 1987.9 % Restructured loans not included in categories above Allowance for loan losses 3,514,083 2,677,865 31.2 % Loans charged off 493,374 117,693 319.2 % Recoveries of loans charged off 57,159 10,997 419.8 % Net loan charge-offs 436,215 106,696 308.8 % Net charge-offs to average loans* 0.95 % 0.25 % 280.0 % Nonperforming loans to total loans 13.87 % 0.62 % 2137.1 % Nonperforming asets to total assets 11.94 % 0.60 % 1892.5 % Allowance coverage of nonperforming loans Allowance for loan losses to gross loans 1.91 % 1.53 % 24.8 % *Annualized based on number of days in the period. Weststar Financial Services Corporation & Subsidiary Supplemental Quarterly Financial Data Quarters Ended Mar 31, Dec 30, Sept 30, Jun 30, Mar 31, 2010 2009 2009 2009 2009 Consolidated earning summary: Interest income $ 2,759,923 $ 2,689,965 $ 3,207,708 $ 3,236,606 $ 3,063,662 Interest expense 840,765 927,850 1,042,572 1,153,254 1,193,073 Net interest income 1,919,158 1,762,115 2,165,136 2,083,352 1,870,589 Provision for loan losses 438,035 1,873,495 869,015 221,310 254,580 Net interest income after provision for loan losses 1,481,123 (111,380 ) 1,296,121 1,862,042 1,616,009 Other income 392,972 446,532 463,466 464,591 408,207 Other expenses 1,806,438 1,798,294 1,616,278 1,688,876 1,695,888 Income (loss) before taxes 67,657 (1,463,142 ) 143,309 637,757 328,328 Income taxes (benefit) (13,591 ) (600,485 ) 11,686 203,888 104,385 Net income (loss) $ 81,248 $ (862,657 ) $ 131,623 $ 433,869 $ 223,943 Basic net income (loss) per common share $ 0.04 $ (0.40 ) $ 0.06 $ 0.20 $ 0.10 Diluted net income (loss) per common share 0.04 (0.39 ) 0.06 0.19 0.10 Average Shares - Basic 2,167,517 2,147,575 2,146,817 2,146,132 2,136,837 Average Shares - Diluted 2,182,009 2,209,253 2,244,029 2,257,363 2,251,225 Consolidated balance sheet data: Total Assets $ 224,466,567 $ 223,755,740 $ 223,587,462 $ 223,524,119 $ 214,202,340 Total Deposits 197,508,562 197,122,741 195,756,057 195,449,346 186,453,881 Loans (gross) 184,066,654 185,474,873 185,441,835 180,614,075 175,006,653 Investments 24,082,597 25,046,500 22,414,711 22,998,342 23,518,059 Shareholders' Equity 16,938,967 16,844,208 17,845,457 17,401,159 16,971,583 Consolidated average balance sheet data: Total Assets $ 224,106,939 $ 226,535,958 $ 224,637,174 $ 217,599,672 $ 207,155,031 Total Deposits 196,173,185 198,443,652 196,112,318 189,745,214 177,720,929 Loans (gross) 186,147,532 186,053,433 184,061,988 177,779,049 173,165,289 Investments 24,656,238 22,238,326 22,646,050 23,142,396 23,631,269 Shareholders' Equity 18,045,751 18,020,645 17,804,500 17,374,418 16,856,942 Consolidated performance ratios: Return on average assets* 0.15 % -1.51 % 0.23 % 0.80 % 0.44 % Return on average equity* 1.83 % -18.99 % 2.93 % 10.02 % 5.39 % Capital to Assets 8.05 % 7.95 % 7.93 % 7.98 % 8.14 % Consolidated asset quality data and ratios: Nonaccrual loans $ 21,842,975 $ 22,870,696 $ 6,078,050 $ 2,222,060 $ 1,078,680 Restructured loans 3,691,277 2,591,289 95,000 - - Accruing loans 90 days past due - Nonperforming loans 25,534,252 25,461,985 6,173,050 2,222,060 1,078,680 Foreclosed properties 1,248,947 511,112 636,219 243,006 205,006 Repossessions 19,220 Nonperforming assets 26,802,419 25,973,097 6,809,269 2,465,066 1,283,686 Restructured loans not included in categories above 8,123,247 7,748,562 1,136,527 798,197 703,642 Allowance for loan losses 3,514,083 3,512,263 3,519,884 2,847,508 2,677,865 Loans charged off 493,374 1,886,088 201,398 61,303 117,693 Recoveries of loans charged off 57,159 4,972 4,759 9,636 10,997 Net loan charge-offs 436,215 1,881,116 196,639 51,667 106,696 Net charge-offs to average loans* 0.95 % 4.01 % 0.42 % 0.12 % 0.25 % Nonperforming loans to total loans 13.87 % 13.73 % 3.33 % 1.23 % 0.62 % Nonperforming assets to total assets 11.94 % 11.61 % 3.05 % 1.10 % 0.60 % Allowance coverage of nonperforming loans 13.76 % 13.79 % 57.02 % 128.15 % 248.25 % Allowance for loan losses to gross loans 1.91 % 1.89 % 1.90 % 1.58 % 1.53 % * Annualized based on number of days in the period.
